Citation Nr: 1219458	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-50 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD


L. M. Barnard, Senior Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  

This appeal before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA), Regional Office (RO), which denied entitlement to service connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not present in service and has not been related to his period of service, nor did it develop to a compensable degree within one year of his discharge therefrom.

2.  The Veteran's tinnitus was not present in service, nor has been it related to his period of service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 3.159, 3.303, 3.385 (2011).

2.  The Veteran's tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. § 1101, 1110, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 3.159, 3.303 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In July 2008, VA received the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability and tinnitus; and there is no issue as to providing an appropriate application form or completeness of the application. 

Following the receipt of that application, VA notified the Veteran of the criteria for service connection, as well as that for assigning effective dates, should service connection be granted.  VA also notified him of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  VA obtained or ensured the presence of the Veteran's service treatment and personnel records.  VA also examined the Veteran in October 2008 to determine the nature and etiology of any hearing loss disability found to be present, as well as the extent of impairment attributable to such disability.  

The VA examination report shows that the examiner reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examination report is adequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In its December 2008 rating action, the RO denied the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.   The Veteran disagreed with those decisions, and this appeal ensued.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support either of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Applicable Law and Regulations

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain organic neurologic disorders, such as a sensorineural hearing loss disability, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Factual background and analysis

The Veteran has contended that, during his service aboard the USS Roosevelt, he was exposed to acoustic trauma while serving on the flight deck, namely aircraft engines and after-burners.  He claims that this ultimately lead to surgery to treat otosclerosis.  Therefore, he believes that service connection is warranted.  

The record indicates that the Veteran's Military Occupational Specialty (MOS) was clerical in nature.

The Veteran's service treatment records included his January 1966 entrance examination; while not including an audiological test, it did note that his hearing was normal to whispered voice testing.  He did not complain of any trouble with his hearing, nor did he note any tinnitus.  The only complaint made at the time of this examination was of headaches related to his sinuses.  He proffered no complaints concerning either tinnitus or hearing loss during the remainder of his service.  An examination performed at the time of his release to inactive duty in January 1968 noted that his hearing was normal to the whispered voice test; no audiological evaluation was conducted.  However, he made no mention of suffering from either tinnitus or hearing loss.

VA outpatient treatment records reflect that the Veteran had audiological results consistent with low to  high frequency mixed hearing loss, which was described as mild to severe.  This was consistent with a history of surgical intervention for otosclerosis.  In August 2004, he returned for the fitting of hearing aids.

In October 2008, the Veteran was afforded a VA examination.  This noted that he had been a machine accountant in the Navy.  He claimed that he had been exposed to noise on the flight deck, to include jet engines and after-burners, all without hearing protection.  The Veteran stated that prior to service he had worked in a warehouse part-time and had been a data processor for four years.  He also noted his history of otosclerosis that had resulted in bilateral stapes surgical replacement in about 1970.  He also noted that he had a constant shrill squealing sound.  The audiological examination found mild to profound mixed hearing loss in the right ear and mild to profound hearing loss in the left ear.

Following this examination, the examiner provided an opinion that indicated that it was less likely than not that either his hearing loss or his tinnitus is related to his period of service.  The examiner noted that the Veteran's hearing had been completely normal in service.  In 1970, he had been treated for otosclerosis and had both stapes replaced; the examiner noted that in order to be a candidate for this procedure, he would have had conductive hearing loss.  There were no audiograms conducted either before or after the procedure, but it was commented that acoustic trauma does not result in otosclerosis.  It was noted that the Veteran's brother also had had ear surgery, although the Veteran did not know why.  This may suggest a family history of otosclerosis.  Tinnitus was noted to be common in those with otosclerosis and that surgery can either improve or worsen this disorder.  The Veteran stated that he had had tinnitus on active duty, but that it was difficult to rule out if he had had otosclerosis while in service.  His MOS did not place the Veteran in combat, nor would he have spent the majority of his time on the flight deck as a machine accountant.  It was stated that "[t]herefore, I cannot be 50% or more certain that his exposure to noise was the cause of tinnitus where he has a positive disease process that is highly correlated with tinnitus as a symptom."

After a careful review of the evidence of record, it is concluded that service connection for either bilateral hearing loss or tinnitus cannot be awarded. As previously noted, in order to establish entitlement to service connection, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  There is no dispute in this case that the Veteran has both tinnitus and bilateral hearing loss; thus the existence of current disabilities has been established.  However, the evidence does not support a finding that either disorder was present during service.  The examinations conducted in service, while not including audiological evaluations, did note that his hearing was normal on whispered test.  Significantly, he made absolutely no complaints about either disability in service.  While the Veteran now states that he had tinnitus in service, this is not supported by the contemporaneous records.  His MOS during service did not suggest exposure to acoustic trauma (machine accountant).  As a consequence, it cannot be found that there was a disease or injury during service.  Finally, there is no evidence that relates either disorder to the Veteran's service.  The VA examiner had opined in October 2008 that there was less than a 50 percent possibility that either condition was related to service.  The examiner noted that the Veteran's statements that he had been exposed to acoustic trauma during service were not consistent with his MOS, which was clerical in nature.  Moreover, there was a suggestion that the otosclerosis, for which the Veteran received surgical intervention in 1970, might have been inherited (his brother had also had ear surgery).   While the Veteran now claimed that he had had tinnitus in service, which can be a symptom of otosclerosis, the examiner could not conclude that this represented the onset of his tinnitus.  Therefore, given the presence of a disease process which had not been found in service but which included tinnitus as a symptom, it could not be found that the tinnitus, to a greater than 50 percent degree of possibility, was related to claimed in-service acoustic trauma as opposed to the later diagnosed otosclerosis.

The Board notes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Furthermore, lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a layperson is competent to identify a medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir 2009).  While the Veteran has expressed the opinion that his bilateral hearing loss and tinnitus are etiologically related to his service (for which he has not demonstrated the requisite expertise, see Espiritu v. Derwinski, 2 Vet. App. 492 (1992)), the medical opinions, which are based upon an objective review of the evidence and the examiner's medical expertise, and which provide a complete rationale, have the greater probative weight.  See Nieves v. Rodriquez v. Peake, 22 Vet. App. 295 (1998).  Therefore, the Board concludes that the preponderance of the probative evidence of record is against the Veteran's claim of entitlement to service connection for either bilateral hearing loss or tinnitus. 

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
THOMAS H. O'SHAY	
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


